Citation Nr: 1725816	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from June 16, 2004, to June 12, 2011, and in excess of 30 percent since June 13, 2011, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served in the United States Army from August 1962 to July 1980 and his service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the February 2010 rating decision, the RO granted the Veteran's claim for service connection for PTSD and awarded the Veteran a rating of 10 percent.  The Veteran filed a timely notice of disagreement and in March 2012 the RO increased his rating to 30 percent.  As this rating is still less than the maximum benefit available, the appeal is still pending.   See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the severity, frequency, and duration of the Veteran's service-connected PTSD more closely resembles a disability with occupational and social impairment with reduced reliability and productivity.

2.  The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected PTSD disability is of such a nature and severity as to cause deficiencies in mos areas or total occupational and social impairment.  






CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, for PTSD are met at all times from June 16, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the VCAA notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records, private treatment records, Social Security Administration (SSA) records and VA treatment records.  See 38 U.S.C.A. § 5103A(b)

VA has also provided the Veteran with several VA examinations in order to establish service connection and to determine severity of the Veteran's disability in November 2004, September 2009, June 2011, May 2012 and February 2016.  Moreover, the Board finds these opinions provided by the examiners are adequate to adjudicate the claims because they were provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007);

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating 

The Veteran seeks a higher initial rating for his service-connected PTSD throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A.  The Claim 

The Veteran seeks an increased initial rating in excess of 10 percent from June 16, 2004, to June 12, 2011, and in excess of 30 percent since June 13, 2011. 

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events). Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; Veteran has difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Id. at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below. The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

Pursuant to the DSM-IV, a GAF score of 21 to 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." A GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work). A GAF score of 41 to 50 suggests that the psychiatric disability is manifested by serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job) and/or some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 51 to 60 suggests that the Veteran's psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 suggests that the psychiatric disability is manifested by [s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships.  A GAF score of 71 to 80 suggests that the psychiatric disability is manifested by [i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning.

The record reflects that the Veteran has been in counseling since 2005 with VA.  Moreover, the record reflects that the Veteran has also been prescribed medications such as Zoloft, Sertraline, and Trazodone over the years in order to manage the symptoms of his disability.  See Houston VAMC Treatment Records.  

The Veteran's VA medical records demonstrate throughout the pendency of the appeal that the Veteran has been dealing with chronic sleep problems, anger, irritability, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  As such, he has sought treatment to deal with these issues and has been prescribed medications to help manage these symptoms.  First of all, the Veteran's treatment notes show that he has consistently reported having nightmares and he avoids social interactions and going to public places.  See VA progress note October 1, 2009.  In addition, the Veteran also reported that he had crying spells, anger and irritability which he attributed to his wife nagging him.  See VA progress note June 10, 2005.  Moreover, the Veteran's medical records contain information that demonstrates that the Veteran is unable to control his anger at times.  Specifically, the Veteran's record showed that the Veteran a pulled gun on his son during an outburst after his grandchild's birthday party.  See June 11, 2013 VA progress note.  Following that incident, the Veteran met the criteria for commitment and received treatment for a short period of time at VA. See June 11, 2013 VA progress note.  Another similar incident occurred when the Veteran's son threatened to steal his truck and the Veteran pulled his pistol and fired it in the air.  As a result, the Veteran was given community service for his actions.  See September 2009 VA examination.  Furthermore, his family also reported to VA that he has been self-medicating with alcohol and the Veteran's wife also reported that he told her he had considered taking his own life but the wife believed he never made an attempt.  The family stated that they feel that he has not accurately reported his drinking to his doctors and that his children are distancing from him because he is so irritable.  See June 11, 2013 VA progress note.  

Accordingly, while the Board finds the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  As such, the Board finds the Veteran's statements to be credible and highly probable in regards to the severity of his disability.  Moreover, the Board also finds the personal observations by the family members to be competent and credible and accordingly places significant probative weight on these first hand observations as they relate to the Veteran's occupational and social impairments.  Davidson, supra.  

The Board also notes that the Veteran's medical history contains several GAF scores that provide insight regarding the severity of his disability.  On June 9, 2013, the Veteran was given a score of 25 when his condition reached the point of hospitalization.  See VA progress Note June 9, 2013.  Although the Veteran's condition deteriorated to this level, the totality of the record demonstrates that his condition is moderately severe because he received numerous GAF scores in the range of 51-60 over a long period of time.  See VA progress notes October 13, 2005, January 30, 2007, June 24, 2009, November 1, 2010, March 21, 2012, and June 11, 2013.  A GAF score of 51 to 60 suggests that the psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  Therefore, the Board finds these scores to be highly probative and has accordingly assigned considerable weight because these assessments are supported by the record and they have demonstrated a consistent level of social and occupational functioning throughout the pendency of this appeal.  Carpenter, supra.  

Turning to the additional medical evidence at hand, the Veteran has been afforded several VA examinations in order to determine the nature and severity of this disability.  The first examination took place in November 2004.  At this examination the Veteran stated that his symptoms began over 30 years ago and he has had trouble sleeping for the last 20 years.  The Veteran described various symptoms associated with his disability such as: awakening at night, being depressed all the time and feel like things aren't right, intense distress around crowds leading to isolation, markedly diminished interest or participation in significant activities which has lead to isolation, and persistent irritability or outbursts of anger, which he described to be chronic in nature.  Following the examination, the examiner diagnosed the Veteran with PTSD, he assigned a GAF score of 65, and stated that the disturbance causes distress or impairment in social, occupational, or other areas of functioning and the disease is chronic in nature.  See November 30, 2004 VA examination.  

After this examination, the Veteran attended an examination in September 2009.  At this examination he stated that although he does have nightmares approximately one to two times per week, experiences some flashbacks, and is somewhat distressed by the news, most of his symptoms appear to be trigger related, so when he is not exposed to anything that specifically reminds him of Vietnam, he does not experience distressing sorts of symptoms.  He does avoid things like crowds and conversations.  He also at times feels detached and will want to be by himself, prefers one-to-one interactions and tends to be introverted, experiences sleep problems, and will sometimes awaken in the middle of the night when he has these dreams, usually taking him approximately one to two hours to fall back asleep, and has some anger control as evidenced in his past.  Following the examination, the examiner continued the Veteran's diagnosis of PTSD, assigned a GAF score of 63, and opined that his symptoms appear to be chronic in nature and generally mild.  See September 30, 2009 VA examination.  

The Veteran attended another examination in June 2011, at which time the Veteran described symptoms of nightmares, intrusive memories, distress when
exposed to trauma reminders, physical reactions when exposed to trauma reminders, avoidance of trauma reminders, insomnia, irritability, difficulty with concentration, hypervigilance, and exaggerated startle response related to his combat experiences.  Following the examination, the examiner affirmed the diagnosis of PTSD, assigned a GAF score of 61, and stated that the Veteran functions satisfactorily with regard to routine behavior, self-care, and social interactions; however he continues to experience the PTSD symptoms of re-experiencing, avoidance, and increased arousal.  The examiner concluded by saying that these symptoms are partially managed by medication.  See June 21, 2011 VA examination.  

Once more the Veteran was given a VA examination in June 2012.  At that examination the Veteran described symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability, outbursts of anger, diminished interest or participation in significant activities, and efforts to avoid activities, places or people that arouse recollections of the trauma.  The Veteran also stated that he is having more difficulty getting along with his wife due to increased irritability and anger.  He is also experiencing this problem in his social interactions, so is starting to become isolated in his attempt to control his emotions.  Following the examination, the examiner assigned a GAF score of 60 and opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  See June 12, 2012 VA examination.  

Lastly, the Veteran attended a VA examination in February 2015.  At that examination the Veteran reported sleep problems, nightmares, flashbacks, anger, irritation, memory and attention deficits, hypervigilance, increased startle response, some avoidance of crowds/social settings, a limited social support network, emotional blunting, difficulty relating to others, avoidance of things that evoke memories of Vietnam, and anxiety.  Accordingly, he stated that these symptoms are chronic and they come and go with the medication.  Following the examination, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

In sum, the Board finds that the severity of the Veteran's service-connected PTSD most nearly approximates the degree of impairment contemplated by a 50 percent rating.  The Board has taken into account the Veteran's lay statements, the statements by the family included in his medical records, the Veteran's GAF scores, his VA medical records, and his VA examination reports in making this determination.  The Board has not overlooked the fact that the examinations that the Veteran attended indicated that the various examiners opined that the Veteran's condition ranged from mild to moderate; however there was a consensus between the doctors as to the symptoms associated with the Veteran's conditions.  These opinions in conjunction with the Veteran's medical records and the available lay statements have demonstrated that the Veteran's symptoms have been consistent and they have been moderately severe in nature throughout the pendency of the appeal.  

The Board has also considered a 70 percent rating for the Veteran's disability throughout the pendency of the appeal; however, the record did not support a finding that the Veteran's symptoms caused him to have occupational and social deficiencies in most areas.  In this regard, the Board considered a 70 percent rating due to the fact that the Veteran's medical history indicated some evidence of suicidal ideations in the past along with anger management issues; however, while the Board acknowledges the Veteran's previous suicidal thoughts and problems with anger, it finds that these symptoms alone are not disabling enough by themselves to warrant entitlement to a 70 percent rating.  Clearly, the Veteran's symptoms have not been manifested by the type and severity of symptoms consistent with total occupational and social impairment and a 100 percent rating.  

Thus, taking into account the totality of the record, the Board finds that the severity of the Veteran's disability is at least in equipoise as to whether a 50 percent rating is warranted for the entire appeal period from June 16, 2004.  Under such circumstances, and granting the veteran the benefit of the doubt in this matter, the Board will therefore conclude that an initial disability rating not in excess of 50 percent is warranted for the Veteran's PTSD for the entire period from June 16, 2004.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.


III.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his PTSD acting alone or in conjunction with his other disabilities prevents gainful employment.


ORDER

Entitlement to an initial rating of 50 percent, but not greater, from June 16, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


